 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made as of April 3,
2013, by and between Kingold Jewelry, Inc., a Delaware corporation (the
“Company”) and Bin Liu, an individual residing at 384 Town Place, Cir, Buffalo
Grove, IL 60089 (“Executive”).

 

WHEREAS, the Company is publicly traded in the United States and is in need of a
executive with significant experience in finance and Securities and Exchange
Commission reporting requirements; and

 

WHEREAS, Executive has experience in such fields and has been employed as the
Company’s Chief Financial Officer pursuant to an employment agreement dated
April 1, 2010, as amended January 7, 2011, which terminated April 1, 2013
pursuant to its terms; and

 

WHEREAS, the Company wishes to engage Executive to continue to serve as its
Chief Financial Officer pursuant to a new employment agreement.

 

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the parties hereby agree as follows:

 

1. Duties and Position. During the term of this Agreement, Executive agrees to
be employed by and to serve the Company as its Chief Financial Officer. The
Company agrees to employ and retain Executive in such capacity and Executive
accepts and agrees to such employment, subject to the general supervision,
advice and direction of the Chairman of the Company. Executive shall perform
such duties as are customarily performed by a Chief Financial Officer of a
publicly traded United States company. Executive shall devote substantially all
of his business time to the performance of his duties as Chief Financial
Officer.

 

2. Term. The term of this Agreement shall deemed to begin at 12:01am on April 2,
2013 (the “Effective Date”) and shall continue until April 2, 2016, unless
earlier terminated by either party in accordance with the terms hereof (such
period to be referred to herein as the “Employment Term”).

 

3. Salary, Benefits and Options.

 

(a) Base Salary. The Executive shall be paid a salary of US$135,000 per annum,
payable monthly in the amount of US$11,000 per month for the first eleven months
of each one (1) year period of the Employment Term and US$14,000 for the twelfth
month of each one (1) year period of the Employment Term.

 

(b) Benefits. Executive shall be eligible to participate in all benefit plans
generally available to employees who are executives.

 

(c) Stocks. Executive shall be granted 360,000 shares of common stock of the
Company pursuant to the Company’s 2011 Stock Incentive Plan.

 

 

 

 

(d) Bonus. Executive shall be eligible, from time to time, to receive, at the
sole discretion of the Board of Directors, bonuses pursuant to any Company bonus
plan or bonus pool which may be adopted by the Company.

 

4. Termination.

 

4.1 Termination by the Company without Cause or Resignation by Executive. The
Company may terminate this Agreement at any time without Cause upon thirty (30)
days notice to the Executive and the payment to the Executive of a lump amount
equal to three (3) months’ salary which shall be paid upon termination.
Executive may effect a voluntary termination of this Agreement at any time upon
sixty (60) days notice to the Company, however, in such event no additional
compensation shall be due to Executive.

 

4.2 Termination For Cause. The Company shall have the right to terminate this
Agreement “For Cause”, at any time, by giving the Executive a notice of
termination “For Cause”, stating in such notice the reasons constituting such
cause upon which this Agreement shall be terminated upon the delivery of such
notice. For purposes hereof "For Cause”: mean (a) Executive’s inability to
timely perform his duties as the Company’s Chief Financial Officer; (b) habitual
intoxication which materially affects the Executive's performance; (c) drug
addiction; (d) Executive is found guilty of fraud, embezzlement, defalcation,
dishonesty, or commission of an act of moral turpitude which results in either
civil or criminal liability; (e) Executive’s intentional failure, or willful
refusal without reasonable reason, to perform his duties under this Agreement or
the reasonable and proper instructions of the Chairman, which breach or failure
is not cured by Executive within fourteen (14) days following notice by the
Company to Executive requiring remedy of such breach; (f) Executive deliberately
causes harm to the Company’s business affairs or breaches his duty of trust or
fiduciary duties to the Company or its affiliates; or (g) Executive breaches the
confidentiality and/or non-competition provisions of this Agreement, provided,
however, that with respect to a breach which is not material only to the extent
that such breach was not cured within fourteen (14) days following notice by the
Company to Executive requiring remedy of such breach. In the event that, this
Agreement is terminated by the Company “For Cause” the Company shall not have
any further obligations or liability to Executive under this Agreement
subsequent to the actual date of Executive’s termination.

 

5. Non-Disclosure.

 

5.1 Non-Disclosure. The Executive recognizes and acknowledges that he will have
access to certain confidential information of the Company and that such
information constitutes valuable, special and unique property of the Company.
The Executive agrees that he will not, for any reason or purpose whatsoever,
during or after the term of his employment, use any of such confidential
information or disclose any of such confidential information to any party
without express authorization of the Company, except as necessary in the
ordinary course of performing his duties hereunder. The obligation of
confidentiality imposed by this subparagraph shall not apply to information
which appears in issued patents or printed publications or which otherwise
becomes generally known in the industry through no act of the Executive in
breach of this Agreement.

 

 

 

 

5.2 Inventions, Designs and Product Developments. All inventions, discoveries,
concepts, improvements, formulas, processes, devices, methods, innovations,
designs, ideas and product developments (collectively, the "Developments"),
developed or conceived by Executive, solely or jointly with others, whether or
not patentable or copyrightable, at any time during the Employment Term and all
of the Executive's right, title and interest therein, shall be the exclusive
property of the Company. The Executive hereby assigns, transfers and conveys to
the Company all of his right, title and interest in and to any and all such
Developments. Executive shall disclose fully, as soon as practicable and in
writing, all Developments to the Board of Directors of the Company. At any time
and from time to time, upon the request of the Company, the Executive shall
execute and deliver to the Company any and all instruments, documents and
papers, give evidence and do any and all other acts which, in the opinion of
counsel for the Company, are or may be necessary or desirable to document such
transfer or to enable the Company to file and prosecute applications for and to
acquire, maintain and enforce any and all patents, trademark registrations or
copyrights under United States or foreign law with respect to any such
Developments or to obtain any extension, validation, reissue, continuance or
renewal of any such patent, trademark or copyright. The Company will be
responsible for the preparation of any such instruments, documents and papers
and for the prosecution of any such proceedings and will reimburse the Executive
for all reasonable expenses the Executive incurs upon authorization of the Board
of Directors of the Company.

 

5.3 Corporate Opportunities. In the event that during the term of this
Agreement, any business opportunity directly related to the Company’s business
shall come to Executive’s knowledge, Executive shall promptly notify the
Company’s Chairman of such opportunity. The Executive shall not appropriate for
himself or for any other person other than the Company, any such opportunity,
except with the express written consent of the Board of Directors, in advance.

 

5.4 Survival. The provisions of this Section 5 shall survive the termination of
this Agreement.

 

6. Non-Competition. The Executive agrees that during the term of this Agreement
and for a period of one (1) year thereafter, the Executive shall not, unless
acting pursuant hereto or with the prior written consent of the Board of
Directors of the Company, directly or indirectly:

 

(a) solicit business from or perform services for, any persons, company or other
entity which at any time during the Executive's employment by the Company is a
client, customer of the Company or prospective customer of Company if such
business or services are of the same general character as those engaged in or
performed by the Company (as used herein, the term “prospective customer” shall
mean any persons, company or other entity with which the Company had conducted
sales or marketing activities within the prior six (6) months);

 

(b) solicit for employment or in any other fashion hire any of the senior
management of the Company;

 

(c) own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, Executive, partner, principal, agent, representative,
consultant or otherwise with any business or enterprise engaged in the business
of designing and manufacturing gold jewelry (the “Business”);

 

 

 

 

(d) use or permit his name to be used in connection with, any business or
enterprise engaged in the Business;

 

(e) use the name of the Company or any name similar thereto, but nothing in this
clause shall be deemed, by implication, to authorize or permit use of such name
after expiration of such period; or

 

(f) The provisions of this Section 6 shall survive the termination of this
Agreement.



 

7. Compliance With Employer’s Rules. The employment relationship between the
parties shall be governed by the general employment policies and procedures of
the Company, including (but not limited to) those relating to the protection of
confidential information and assignment of inventions; provided, however, that
when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or procedures, this Agreement shall
control. Executive agrees to abide by all of the Company’s policies and
procedures in effect from time to time.

 

8. Return of Property. Upon termination of Executive’s employment, Executive
shall deliver all property (including keys, records, notes, lists, data,
memoranda, models, and equipment) that is in the Executive’s possession or under
the Executive’s control which is the Company’s property or related to the
Company’s business.

 

9. Miscellaneous.

 

9.1 Notices. Every notice or other communication required or contemplated by
this Agreement by either party shall be delivered to the other party by personal
delivery at the address set forth on the signature page below or by e-mail at
the address set forth on the signature page below.

 

9.2 Entire Agreement. This Agreement supersedes all prior agreements, and the
terms set forth herein represent the entire understanding and agreement between
the Company and Executive regarding compensation, employment, status and
position. It is further understood that the Company’s policies, procedures and
rules may be amended or changed at any time by the Company.

 

9.3 Amendment. This Agreement may be modified or amended only if the amendment
is made in writing and is signed by both parties. This Agreement cannot be
altered in any way by any oral statement(s) made by Executive or the Company.

 

9.4 Severability. If any provision(s) of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision(s) of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

 

 

 

 

9.5 No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
subsequently to enforce and compel strict compliance with every provision of
this Agreement.

 

9.6 Applicable Law. This Agreement shall be governed by the laws of the State of
New York without regard to conflict of laws principles.

 

9.7 Section 409A. This Agreement is intended to comply with, or otherwise be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and any regulations and Treasury guidance promulgated thereunder. The
Company shall undertake to administer, interpret, and construe this Agreement in
a manner that does not result in the imposition on the Executive of any
additional tax, penalty, or interest under Section 409A of the Code.
“Termination of employment,” “resignation,” or words of similar import, as used
in this Agreement means, for purposes of any payments under this Agreement that
are payments of deferred compensation subject to Section 409A of the Code, the
Executive's “separation from service” as defined in Section 409A of the Code.
Nothing herein shall be construed as having modified the time and form of
payment of any amounts or payments of “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b) (12)) that
were otherwise payable pursuant to the terms of the Employment Agreement. If the
Company determines in good faith that any provision of this Agreement would
cause the Executive to incur an additional tax, penalty, or interest under
Section 409A of the Code, the Company and the Executive shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code or causing the imposition of such additional tax, penalty, or interest
under Section 409A of the Code.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY   EXECUTIVE       By: /s/ Zhihong Jia   /s/ Bin Liu      
Name:  Zhihong, Jia   Name:  Bin Liu       Title: Chairman & CEO    

 

 

 

